Citation Nr: 0022289	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to August 15, 1996, 
for the payment of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1971 to 
December 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to 
nonservice-connected pension benefits effective from August 
15, 1996.  


FINDINGS OF FACT

1.  On August 15, 1996, the RO received the appellant's claim 
of entitlement to nonservice-connected pension benefits.

2.  In a July 1998 rating decision, the RO granted the 
appellant's claim of entitlement to nonservice-connected 
pension benefits effective from August 15, 1996.


CONCLUSION OF LAW

An effective date earlier than August 15, 1996, for 
entitlement to non-service connected pension is not 
warranted.  38 C.F.R. §§ 3.157, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On August 15, 1996, the RO received the appellant's claim for 
nonservice-connected pension benefits.  In an October 1996 
rating decision, the RO denied the appellant's claim.  He 
appealed that determination.  During the course of that 
appeal and after receiving private medical records relating 
to a Social Security award, in a July 1998 rating decision, 
the RO granted entitlement to nonservice-connected pension 
benefits, effective from August 15, 1996.  In his March 1999 
notice of disagreement with that effective date, the 
appellant asserted that he was entitled to pension benefits 
effective from December 1983, when he first filed for pension 
benefits.  In his March 1999 substantive appeal, the 
appellant asserted that records from the Social Security 
Administration (SSA) demonstrated that he had been 
permanently disabled since 1983.  He stated that records from 
the SSA had not been entered into evidence until recently.

The statutory and regulatory provisions explicitly specify 
that except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(1999).  Further, an award of disability pension may not be 
effective prior to the date entitlement arose.  38 C.F.R. § 
3.400(b)(1) (1999).  The effective date for pension claims 
received on or after October 1, 1984, is the date of receipt 
of the claim, unless, within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled.  38 C.F.R. § 
3.400(b)(1)(ii)(A)-(B) (1999).  The date of VA outpatient or 
hospital examination or date of admission to a VA hospital 
will be accepted as the date of receipt of a claim for 
pension, which has been denied previously because the 
disability was not permanently and totally disabling.  
38 C.F.R. § 3.157(b)(1) (1999).

The appellant had applied previously for nonservice-connected 
pension benefits in October 1984.  This claim was denied by a 
June 1985 rating decision.  The appellant was notified of 
this decision in June 1985 and did not appeal it.  In July 
1986 the appellant again applied for nonservice-connected 
pension benefits.  The RO determined that the appellant was 
not totally disabled by a single disability and that his 
combined disabilities were not so severe as to permanently 
prevent him from working.  In January 1987 the appellant was 
notified that the RO had denied this claim.  He did not 
appeal.  Although these decisions became final, see 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.160, 
20.1103 (1999), a repeat claim for pension is not a claim to 
reopen, because pension entitlement can be established on the 
basis of facts occurring subsequent to a prior final denial.  
See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).



The appellant's next claim was received on August 15, 1996.  
The record does not reflect, and the appellant does not 
allege, that incapacitation prevented him from filing his 
repeat claim for pension prior to August 1996.  See 38 C.F.R. 
§ 3.400(b)(1)(ii)(A)-(B) (1999).  Likewise, although the 
appellant had previously been denied pension benefits because 
he was not totally and permanently disabled, he does not 
claim, and the evidence does not indicate, that he is 
entitled to an earlier effective date based upon a VA medical 
record that preceded his claim in August 1996.  See 38 C.F.R. 
§ 3.157(b)(1) (1999).  VA examination of the appellant, 
related to his repeat claim for pension benefits, was 
accomplished in September 1996.

Although the appellant asserts that he is entitled to an 
effective date earlier than August 15, 1996, because he was 
in receipt of Social Security disability benefits for many 
years previously, he advances no legal basis to support his 
argument and the Board has not found any legal basis to 
support his argument.  Because the appellant's claim does not 
fall within any exception to 38 C.F.R. § 3.400, entitlement 
to nonservice-connected pension runs from the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  Because the determination that the appellant was 
entitled to nonservice-connected pension benefits was based 
in part on non-VA medical records that pre-dated the 
appellant's repeat claim, the date of the appellant's claim 
is the later date.  Accordingly, entitlement to nonservice-
connected pension runs from that date-August 15, 1996.  In a 
case where the law, and not the evidence, is dispositive of 
the issue, it should be denied because of lack of legal 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Because the record indicates that an 
effective date, earlier than August 15, 1996, is not 
warranted, the appellant's claim lacks merit.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date, earlier than August 15, 
1996, for entitlement to nonservice-connected pension is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 


- 5 -




- 4 -


